Citation Nr: 0124327	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic sinusitis. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran had active duty from October 1942 to December 
1945.

By a May 1999 RO decision, the veteran's application to 
reopen a claim for service connection for chronic sinusitis 
was denied.  Thereafter, the veteran appealed to the Board of 
Veterans' Appeals (Board).  In a November 2000 decision, the 
Board reopened and denied the veteran's claim.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In April 2001, while the case was pending at 
the Court, the parties filed a joint motion for remand.  In 
an April 2001 Order, the joint motion was granted and the 
Board's November 2000 decision denying service connection for 
sinusitis was vacated and the matter was remanded for 
compliance with directives that were specified by the Court.


REMAND

As noted by the April 2001 joint motion, during the pendency 
of the veteran's appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), ), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp 
2001).  This statute repealed the requirement that a claim be 
well grounded, and contains new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO.  This law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA (2000); See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute.

Pursuant to the Court's April 2001 Order, the Board has 
reviewed the veteran's claim pursuant to the new legislation 
embodied in the VCAA and the implementing regulations.  For 
the reasons and bases set forth below, the Board the finds 
that additional evidentiary development is required under the 
VCAA before this claim can be readjudicated. 

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA § 3(a), 114 Stat. 2096 (2000) (now codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  Such an examination or opinion 
is deemed "necessary" only if the evidence of record (lay 
or medical) includes competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability, and evidence which "indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service."  Id.  See also 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

The veteran is seeking service connection sinusitis.  He 
essentially contends that his sinusitis is related to various 
symptoms which he reported experiencing while on active duty.  
In support of his claim, he has cited to his service medical 
records.  On entrance examination, in October 1942, no 
abnormalities of the upper respiratory system were noted, 
including sinusitis.  However, during the course of his 
service (1942-1945), he experienced a wide variety of nasal 
and sinus symptoms.  Specifically, in April and May 1943, the 
veteran was noted as having nasopharyngitis.  In August and 
November 1944, he was noted as having rhinitis.  In late 
March 1945, he reported experiencing nasal symptoms and 
headaches, and it was opined he had nasopharyngitis.  In 
early April 1945, it was noted he had acute frontal 
sinusitis.  On separation examination, in December 1945, it 
was noted the veteran had no ear, nose or throat 
abnormalities.  It was also pointed out that the veteran had 
been treated for sinusitis in December 1944, at Camp Patrick 
Henry. 

Post-service medical evidence shows that the veteran received 
treatment for sinusitis in the 1950s.  Specifically, a 
statement from a private physician, Dr. Glasscock, indicates 
that the veteran was treated for acute maxillary sinusitis in 
1951 and 1953.  A November 1951 medical record on file 
actually confirms treatment for sinus problems.  
Additionally, private medical records dated in 1956, which 
are barely legibile, reflect sinus complaints.  

More recent medical evidence from the 1980s show that the 
veteran was noted as having rhinitis in March 1985.  In 
November 1986, the veteran was examined for VA compensation 
purposes.  During this examination, he complained of sinus 
problems in the 1940s, during active duty, which had since 
settled down somewhat.  X-ray studies revealed well aerated 
paranasal sinuses; bony structures were unremarkable in 
appearance; and the radiographic impression was a normal 
study.  The diagnosis was chronic sinusitis by history, not 
found on examination.

Medical evidence from the 1990s includes opinions which 
regard the history and etiology of the veteran's current 
sinusitis.  A June 1995 private examination report, prepared 
by Stephen D. Shorts, M.D., reveals the veteran's self-
reported history of having life long sinus problems.  
Following an examination, the veteran was diagnosed as having 
chronic sinusitis with evidence of retention cysts in the 
frontal sinuses.  Dr. Shorts opined that the veteran's 
sinusitis may well be due to some degree of allergic disease 
which he had complained of for most of his adult life.  In a 
November 1999 statement, Dr. Shorts indicated his suspicion 
that the veteran's sinusitis began before his military years.  
It was noted that while the veteran may very well have had 
significant frontal sinus problems during service, "isolated 
bouts of sinusitis generally do not lead to chronic sinus 
changes unless there is already some underlying problem . . 
.Unless there is some physical injury to the sinuses or 
skull, or unless the individual was exposed to some long-term 
toxic material on an inhaled basis, there is little evidence 
to suggest that an infectious sinusitis in and of itself will 
lead to chronic sinus problems."  Notably, a January 1948 
record shows that the veteran served as a toxic gas yard 
employee following his service discharge.

In light of the sweeping language of the VCAA, the Board 
believes the veteran is entitled to an examination, to 
include a medical opinion as to the likelihood that a 
relationship exists between his sinusitis and his military 
service.  

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; see also 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The Board finds that, while this case is in remand 
status, the RO should ensure that all notification action 
required by the VCAA is completed in full.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA ear, nose, and throat examination to 
evaluate the nature and etiology of any 
chronic sinusitis.  The claims folder and 
a copy of the Board's remand must be made 
available to the examiner.  All findings 
should be reported in detail.  
Additionally, the examiner should address 
the following:

What is the date of onset of any chronic 
sinusitis?  Is it at least as likely as 
not that any current sinusitis is 
etiologically related to the 
manifestations noted in the service 
records, including upper respiratory 
symptoms displayed during service? 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should readjudicate the claim 
of service connection for sinusitis.  If 
the claim is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

4.  The veteran's attorney has 
volunteered to assist with development of 
the record.  Although any evidence may be 
submitted, the parties are informed that 
if there is evidence that relates the 
post service diagnosis of sinusitis to 
the inservice manifestations, that 
evidence must be submitted.

5.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
remand serves as notification of the 
regulation.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


